DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

Figures 3, 4A-4B and 5A-5D should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13, 14, 16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Komaki [US 2018/0259863 A1] in view of Mathijssen et al. [US 2015/0234290 A1].

Regarding claim 1, Komaki discloses a measurement apparatus (Fig. 6) that measures a position of an object (40) that includes a first mark and a second mark (as shown in Fig. 2), the first mark being used for measuring a position of the object in a first direction and the second mark being used for measuring a position of the object in a second direction different from the first direction (paragraph [0040]), the measurement apparatus comprising: 
an image capturing unit (5) configured to capture the first mark and the second mark in a state where the first mark and the second mark are contained in a field of view (paragraph [0044]); and 
a polarizing element (paragraph [0053], see also claim 10) configured to generate: 
a plurality of first polarized light beams that illuminate the first mark by being incident on the first mark, the plurality of first polarized light beams being different from each other in incident angles on the first mark (paragraph [0046] teaches an optical element such as a diffractive optical element, a microlens array, a spatial modulator that deflects the angle of the light beam and paragraphs [0048], [0057] teaches angular distribution, wherein detection of a mark for measuring the position only in the X-direction and detection of a mark for measuring the position only in the Y-direction can be temporally separated, and thus a light beam that is not to be used to measure the position can be prevented from being mixed into a detection signal (light-receiving element 5) in the form of a scattered light beam); and
a plurality of second polarized light beams that illuminate the second mark by being incident on the second mark, the plurality of second polarized light beams being different from each other in incident angles on the second mark (paragraph [0046] teaches an optical element such as a diffractive optical element, a microlens array, a spatial modulator that deflects the angle of the light beam and paragraphs [0048], [0057] teaches angular distribution, wherein detection of a mark for measuring the position only in the X-direction and detection of a mark for measuring the position only in the Y-direction can be temporally separated, and thus a light beam that is not to be used to measure the position can be prevented from being mixed into a detection signal (light-receiving element 5) in the form of a scattered light beam), and 
wherein the plurality of first polarized light beams obliquely illuminate the first mark (as shown in Fig. 6, see also paragraphs [0057]-[0060]) and light from the first mark illuminated with the plurality of first polarized light beams is incident on the image capturing unit (5), and 
wherein the plurality of second polarized light beams obliquely illuminate the second mark (as shown in Fig. 6, see also paragraphs [0057]-[0060]) and light from the second mark illuminated with the plurality of second polarized light beams is incident on the image capturing unit (5).

Komaki does not explicitly teach each of the plurality of first polarized light beams having a first polarization direction parallel to the first direction as a polarized direction when being incident on the first mark and each of the plurality of second polarized beams having a second polarization direction parallel to the second direction as a polarized direction when being incident on the second mark.
However, Mathijssen et al. discloses wherein linearly polarized light is oriented to be substantially parallel to the first direction to measure the position of a mark comprising features periodic in at least a first direction (paragraph [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art to provide parallel polarized light for each of the first and second measurement direction, as taught by Mathijssen et al. in the system of Komaki because such a modification allows for improved accurate position measurements.

Regarding claim 2, Komaki discloses further comprising: an illumination optical system configured to illuminate the first mark and the second mark, wherein the polarizing element is included in the illumination optical system (paragraph [0053], see also claim 10).

Regarding claim 3, Komaki discloses wherein the polarizing element is arranged on a pupil plane of the illumination optical system (paragraph [0053]).

Regarding claim 4, Komaki in view of Mathijssen et al. discloses further comprising: an optical element configured to generate, using light from a light source, first light having a first angle distribution and second light having a second angle distribution different from the first angle distribution, wherein the polarizing element generates the plurality of first polarized light beams from the first light generated by the optical element and the plurality of second polarized light beams from the second light generated by the optical element (paragraph [0053], see also claim 10 of Komaki and paragraph [0048] of Mathijssen et al.).

Regarding claim 5, Komaki discloses wherein the optical element (1) is formed by one member which includes a region for generating the first light and a region for generating the second light (as shown in Fig. 6).

Regarding claim 6, Komaki discloses wherein the polarizing element is arranged on an optical path between the optical element and the object (paragraph [0053]).

Regarding claim 7, Komaki in view of Mathijssen et al. discloses wherein the polarizing element adjusts the polarization state such that the first polarization directions of the plurality of first polarized light beams are formed to the first angle distribution by the optical element, and in the second polarization direction of the plurality of second polarized light beams are formed to the second angle distribution by the optical element (paragraph [0053], see also claim 10 of Komaki and paragraph [0048] of Mathijssen et al.).

Regarding claim 8, Komaki discloses wherein the optical element includes at least one of a diffraction optical element, a microlens array, or spatial light modulator (paragraph [0046]). 

Regarding claim 9, Komaki discloses wherein further comprising a plurality of types of optical elements and a changing unit configured to change one optical element, among the plurality of types of optical elements, to be arranged on the optical path (paragraph [0046]).

Regarding claim 10, Komaki discloses further comprising a plurality of types of polarizing elements and a changing unit configured to change one polarizing element, among the plurality of types of polarizing elements, to be arranged on the optical path (paragraph [0046]).

Regarding claim 11, Komaki in view of Mathijssen et al. discloses wherein the polarizing element includes at least one of a polarizer, an optical rotator, or a waveplate (paragraph [0053] of Komaki and paragraph [0048] of Mathijssen et al.).

Regarding claim 13, Komaki discloses a lithography apparatus that forms a pattern on a substrate, the lithography apparatus comprising: the measurement apparatus and configured to measure a position of the substrate as the object; and a control unit configured to control the position of the substrate based on a measurement result obtained by the measurement apparatus (as shown in Fig. 1).

Regarding claim 14, Komaki discloses a method of manufacturing an article (paragraph [0001]), the method comprising: forming a pattern on a substrate using a lithography apparatus; processing the substrate, on which the pattern has been formed, to manufacture the article (paragraph [0061]).
 
Regarding claim 16, Komaki in view of Mathijssen et al. discloses wherein the first polarization direction is a polarization direction having an amplitude in the first measurement direction, and the second polarization direction is a polarization direction having an amplitude in the second measurement direction (paragraphs [0056]-[0059], see also Fig. 13 of Komaki and paragraph [0048] of Mathijssen et al.).

Regarding claim 18, Komaki discloses further comprising: an aperture stop that includes a plurality of first aperture portions through which the plurality of first polarized light beams are transmitted, and a plurality of second aperture portions through which the plurality of second polarized light beams are transmitted (paragraphs [0044]-[0060] of Komaki and paragraph [0048] of Mathijssen et al.).

Regarding claim 19, Komaki in view of Mathijssen et al. discloses further comprising: an optical element configured to generate: a plurality of first light beams by diffracting light from a light source; and a plurality of second light beams by diffracting light from the light source, wherein the polarizing element generates: the plurality of first polarized light beams by adjusting, to the first polarization direction, a polarization direction of each of the plurality of first light beams generated by the optical element; and the plurality of second polarized light beams by adjusting, to the second polarization direction, a polarization direction of each of the plurality of second light beams generated by the optical element (paragraph [0046] of Komaki and paragraph [0048] of Mathijssen et al.).

Regarding claim 20, Komaki discloses wherein the polarizing element is arranged on a position that has a Fourier transform relationship with respect to the optical element (claim 10).

Regarding claim 21, Komaki discloses wherein: the plurality of first polarized light beams illuminate the first mark by being incident on the first mark along a direction perpendicular to the first direction and parallel to a surface of the substrate, the surface being provided with the first mark and the second mark, and the plurality of second polarized light beams illuminate the second mark by being incident on the second mark along a direction perpendicular to the second direction and parallel to the surface (paragraph [0053] of Komaki and paragraph [0048] of Mathijssen et al.).

Response to Arguments

Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive.
Applicant argues that the applied references does not teach a plurality of first polarized light beams that illuminate the first mark by being incident on the first mark, the plurality of first polarized light beams being different from each other in incident angles on the first mark, and each of the plurality of first polarized light beams having a first polarization direction parallel to the first direction as a polarized direction when being incident on the first mark; and a plurality of second polarized light beams that illuminate the second mark by being incident on the second mark, the plurality of second polarized light beams being different from each other in incident angles on the second mark, and each of the plurality of second polarized beams having a second polarization direction parallel to the second direction as a polarized direction when being incident on the second mark, see pages 7-11 of the remarks.
The Examiner respectfully disagrees. In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this instance, Komaki is relied upon to disclose a measurement apparatus comprising an optical element, a polarizer and an aperture stop, as structurally required in the claim language. Mathijssen et al. is relied upon to disclose wherein linearly polarized light is oriented to be substantially parallel to the first direction to measure the position of a mark comprising features periodic in at least a first direction. As such, the combination of Komaki and Mathijssen et al. discloses a structurally similar apparatus comprising all the structural elements of the apparatus as claimed. Therefore, the functional claim language are met by the structural arrangement of the apparatus. 
As such, Applicant’s arguments are not persuasive and the rejection under 35 USC § 103 is maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882